
	
		II
		110th CONGRESS
		1st Session
		S. 1479
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Mr. Schumer (for himself
			 and Mr. Leahy) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To improve the oversight and regulation of
		  tissue banks and the tissue donation process, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Safe Tissue
			 Act.
		2.DefinitionsIn this Act:
			(1)EstablishmentThe term establishment has the
			 meaning given such term in section 1271.3 of title 21, Code of Federal
			 Regulations (or any successor regulation).
			(2)Human cells,
			 tissues, or cellular or tissue-based productsThe term human cells, tissues, or
			 cellular or tissue-based products has the meaning given such term in
			 section 1271.3 of title 21, Code of Federal Regulations (or any successor
			 regulation).
			(3)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
			3.Inspections and audits
			 by the Food and Drug Administration
			(a)Inspections of
			 tissue banks
				(1)In
			 generalNotwithstanding
			 section 1271.400(b) of title 21, Code of Federal Regulations, the Food and Drug
			 Administration shall inspect each establishment regulated by such section not
			 less than once every 2 years.
				(2)User
			 feesThe Secretary may
			 establish a user fee program applicable to each establishment under part 1271
			 of title 21, Code of Federal Regulations, to fund the inspections required by
			 paragraph (1).
				(b)Audits of
			 tissue banksThe Food and
			 Drug Administration shall conduct periodic audits of all documentation
			 submitted by each establishment under part 1271 of title 21, Code of Federal
			 Regulations, to determine compliance with all applicable requirements,
			 including those requirements related to ensuring—
				(1)that human cells, tissues, or cellular or
			 tissue-based products are obtained by the establishment legally;
				(2)that donor eligibility and donor medical
			 history interviews are based on accurate information that was not provided or
			 obtained in a fraudulent manner; and
				(3)current good tissue practice.
				4.Development of model
			 consent form
			(a)In
			 generalThe Secretary shall
			 publish in the Federal Register a model form containing minimum requirements
			 for establishments to use in obtaining consent from a potential donor, or the
			 legally authorized representative of a potential donor, of human cells,
			 tissues, or cellular or tissue-based products.
			(b)ContentThe model form under subsection (a) shall
			 include—
				(1)requirements for obtaining consent from a
			 potential donor, or the legally authorized representative of a potential donor,
			 regarding—
					(A)the type of human cells, tissues, or
			 cellular or tissue-based product to be donated;
					(B)the purpose for which such human cells,
			 tissues, or cellular or tissue-based products shall be used, such as
			 transplantation for medical purposes, transplantation for cosmetic purposes,
			 therapy, research, or medical education; and
					(C)other matters as determined appropriate by
			 the Secretary;
					(2)a requirement that an establishment provide
			 assurance to the Secretary and a potential donor, or the legally authorized
			 representative of a potential donor, that such an establishment will only
			 obtain consent directly from such donor or representative; and
				(3)a requirement that an establishment—
					(A)provide, upon request, to the potential
			 donor, or the legally authorized representative of a potential donor, a
			 description of the recovery process for human cells, tissues, or cellular or
			 tissue-based products;
					(B)inform such donor or representative of the
			 right to receive such a description; and
					(C)inform such donor or representative of
			 whether the establishment is accredited under the regulations promulgated by
			 the Secretary pursuant to section 5.
					(c)Use of model
			 formThe Secretary shall
			 promulgate regulations requiring that establishments provide and obtain no less
			 information than that specified in the model form under subsection (a) prior to
			 accepting a donation of human cells, tissues, or cellular or tissue-based
			 products.
			(d)Enforcement
				(1)Failure to
			 comply with requirementsAn
			 establishment, or an individual employed by an establishment, that fails to
			 comply with the requirements of the model form under subsection (a) shall be
			 subject to a civil penalty of not more than $5,000.
				(2)Use of
			 fraudulent informationAn
			 establishment, or an individual employed by an establishment, that knowingly
			 uses fraudulent information for, or fraudulent means of, obtaining the consent
			 described under the model form under subsection (a) shall be—
					(A)fined not more than $10,000, or imprisoned
			 for not more than 6 months, or both, for the first such violation; and
					(B)fined not more than $250,000, or imprisoned
			 for not more than 10 years, or both, for the second and any subsequent such
			 violation.
					(e)PreemptionThe model form regulations promulgated
			 under subsection (c) shall supercede any provisions of the law with respect to
			 obtaining consent from a potential donor, or legally authorized representative
			 of a potential donor, of human cells, tissues, or cellular or tissue-based
			 products, of the State in which an establishment operates to the extent such
			 law is less stringent than the requirements imposed under such
			 subsection.
			5.Accreditation of
			 establishments and personnel
			(a)In
			 generalThe Secretary shall
			 promulgate regulations to accredit—
				(1)establishments; and
				(2)the personnel of establishments who
			 participate in the recovery, processing, storage, labeling, packaging, or
			 distribution of human cells, tissues, or cellular or tissue-based
			 products.
				(b)Authority of
			 SecretaryIn promulgating the
			 regulations under subsection (a), the Secretary shall—
				(1)establish an accreditation process modeled
			 after the Joint Commission on Accreditation of Healthcare Organizations;
			 or
				(2)adopt an accreditation process established
			 by a private entity that is in effect as of the date of enactment of this
			 Act.
				6.Determination of
			 reasonable paymentsThe
			 Secretary shall promulgate regulations defining reasonable
			 payments for the purposes of section 301(c)(2) of the National Organ
			 Transplant Act (42 U.S.C. 274e(c)(2)), as such section relates to human tissue
			 and tissue-based products regulated under part 1271 of title 21, United States
			 Code.
		
